[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FORSUMMARY JUDGMENT
The memorandum of decision on the defendant's motion for summary judgment, which was filed on January 8, 1996, was concerned solely with the merits of the defendant's first special defense which alleges a lack of coverage for the reason set forth therein. This court has not ruled with respect to any other claims being made by the parties, and has not made a final ruling that there is insurance coverage in this case.
William L. Hadden, Jr. CT Page 526
State Trial Referee